Citation Nr: 1748273	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-04 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lower extremity radiculopathy.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

3.  Entitlement to a rating in excess of 40 percent for a lumbar spine disorder prior to September 23, 2016, and in excess of 10 percent thereafter.

4.  Entitlement to a rating in excess of 60 percent for a cardiac disorder prior to February 25, 2013.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to November 1984, from April 1986 to October 1987, and from December 1989 to November 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2015 decision, the Board took jurisdiction over the Veteran's service connection claims for lower extremity radiculopathy and an acquired psychiatric disorder.  The Board remanded the issues on appeal for further development.  

The Board notes that the Veteran was granted a 100 percent combined schedular rating for his cardiac disorder, effective February 25, 2013.  As this is the maximum benefit possible, it is considered a full grant of the benefit sought from its effective date of February 25, 2013, and the evaluation is no longer on appeal from that date forward.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board notes that the Veteran's lumbar spine rating has been reduced from 40 percent to 10 percent, effective September 23, 2016.  Nevertheless, the Board finds that this is not a "reduction" per se as the Veteran's overall compensation was not reduced as a result of the reduction.  In this regard, the Veteran has been assigned a 100 percent combined schedular rating during this period.  Further, as there was no reduction in overall compensation, the notice provisions of 38 C.F.R. § 3.105 do not apply.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); see also VAOPGCPREC 71-91 (Nov. 7, 1991).  Therefore, this issue is properly characterized as a claim for an increased rating.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's lower extremity radiculopathy is related to active duty service.

2.  It is at least as likely as not that the Veteran's acquired psychiatric disorder is related to active duty service.

3.  Prior to September 23, 2016, the Veteran's lumbar spine disorder has been characterized by pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine, or intervertebral disc syndrome with incapacitating episodes of at least 6 weeks during the past 12 months, have not been shown.

4.  As of September 23, 2016, the Veteran's lumbar spine disorder has been characterized by pain and limitation of motion; forward flexion of the thoracolumbar spine less than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, have not been shown.

5.  As of April 13, 2009, the Veteran's lower extremity radiculopathy has not been characterized by paralysis, incomplete or otherwise.

6.  Prior to February 25, 2013, the Veteran's cardiac disability has manifested itself with a workload of more than 3 METs; hospital admission for a sustained ventricular arrhythmia/aneurysmectomy, or the placement of an automatic implantable Cardioverter-Defibrillator (AICD) has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for lower extremity radiculopathy have been met, but with a noncompensable rating.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 4.7, 4.124a, Diagnostic Code (DC) 8510-8530. (2016).

2.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).

3.  The criteria for a rating in excess of 40 percent for a lumbar spine disorder prior to September 23, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5241 (2016).

4.  The criteria for a rating in excess of 10 percent for a lumbar spine disorder as of September 23, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2016).

5.  The criteria for a rating in excess of 60 percent for a cardiac disorder prior to February 25, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104 (2016), Diagnostic Code (DC) 7011.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for lower extremity radiculopathy and a psychiatric disorder, claimed as PTSD and depression. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's lower extremity radiculopathy and acquired psychiatric disorder. 

Specifically, the Board notes that the Veteran's service treatment records report symptoms related to lower extremity pain.  Moreover, the Veteran's credible statements made during and after active service regarding his lower extremity symptoms such as chronic pain, numbness, tingling, tenderness, and limitation of motion, are sufficient to establish continuity of symptomatology.

The medical evidence of record includes opinions from VA examiners in Aril 2004 and October 2009 which indicate that the Veteran had lower extremity radiculopathy from his service-connected back disorder.   Similarly, the VA treatment records also report that the Veteran had lower extremity radiculopathy associated with his back condition.  Specifically, the October 2014 and May 2015 VA treatments records document that the Veteran had radiculopathy due to his chronic low back disability.  The Board notes that the while the September 2016 VA examiner did not report radicular pain, the overwhelming medical evidence indicates that the Veteran had lower extremity radicular pain that was related to his service-connected back disability.  

Additionally, as discussed below, the Board finds that the Veteran's lower extremity radiculopathy can also be considered part and parcel to his increased rating claim for his service-connected back disorder.  As a result, service connection for lower extremity radiculopathy will be granted effective April 13, 2009 - the date of the Veteran's increased rating claim for his service-connected back disorder.  

With respect to the Veteran's psychiatric disorder, in resolving all doubt in favor of the Veteran, the evidence of record indicates that his psychiatric disorder is related to active service.  Specifically, in conjunction with the Veteran's credible statements, the November 2012 VA examiner opined that the Veteran had a traumatic in-service stressor caused by witnessing gruesome injuries and several deaths after his ferry boat was involved in an accident during service.  Similarly, in an August 2016 opinion, after a detailed examination and review of the Veteran's service treatment records, the Veteran's treating psychiatrist indicated that the aforementioned traumatic events met the stressor criteria for a PTSD diagnosis.  Further, the treating VA physician opined that the Veteran's PTSD and depression, were related to active service.  

While the evidence includes a negative opinion by the November 2012 VA examiner regarding the Veteran's PTSD claim, however, the Board has previously combined and re-characterized the Veteran's psychiatric claims into one claim for an acquired psychiatric disorder.  Therefore, considering the totality of the evidence, including the VA examiner's own acknowledgement that the Veteran's traumatic experience met the PTSD criteria for an adequate stressor, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for lower extremity radiculopathy and an acquired psychiatric disorder should be granted.

Increased Ratings

The Veteran is seeking an increased rating for his service-connected lumbar spine and cardiac disorders.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2016); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine Disorder

Prior to September 23, 2016

Prior to September 23, 2016, the Veteran has been in receipt of a 40 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, DC 5242 (addressing degenerative arthritis of the lumbar spine).  This diagnostic code applies a general rating formula that is applicable for most spine disabilities.  A rating in excess of 40 percent is warranted for a lumbar spine disability when the evidence shows:
* Unfavorable ankylosis of the entire thoracolumbar spine (50 percent under DC 5241); or, 
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent under DC 5243). 
38 C.F.R. § 4.71a, DC 5241 (2016).

Based on the evidence of record, a rating in excess of 40 percent is not warranted for the period on appeal.  Specifically, at a VA examination in October 2009, the Veteran complained of severe chronic low back pain that worsens with activity and sitting.  He manages his pain with medication and back injections.  Upon examination, he exhibited 60 degrees of flexion with pain during motion that did not result in any functional loss.  Ankylosis was specifically observed to be absent.  Also, there was no evidence of intervertebral disc syndrome (IVDS), and no incapacitating episodes were noted.  In December 2014 and February 2015 VA treatment evaluations, the Veteran exhibited full range of motion.  

At a May 2015 VA examination, the Veteran presented with worsening lumbar pain.  The Veteran's range of motion was not able to be measured because he indicated that he was unable to perform the required testing.  However, the examiner opined that the Veteran displayed poor effort and his subjective complaints were out of proportion with the examination findings.  Moreover, ankylosis or IVDS was not observed.  

Therefore, given that the Veteran's symptoms were not severe enough to meet the assigned 40 percent rating criteria, a rating in excess of 40 percent is not warranted prior to September 23, 2016.

As of September 23, 2016

As of September 23, 2016, the Veteran has been in receipt of a 10 percent disability rating.  A rating in excess of 10 percent is warranted for a lumbar spine disability when the evidence shows:
* Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees (20 percent under DC 5241); 
* A combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent); 
* Muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis;
* Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); or, 
* X-ray evidence of arthritis with the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003).
38 C.F.R. § 4.71a, DC 5242 (2016).

Based on the evidence of record, a rating in excess of 10 percent is not warranted as of September 23, 2016.  Specifically, at a VA examination in September 2016, the Veteran exhibited 90 degrees of flexion that was reduced to 80 degrees after repetitive testing.  His combined range of motion was 185 degrees.  The examiner indicated that the Veteran displayed greater range of motion in performing routine activities during the course of the exam, such as when flexing forward and resting his head on his cane.  No abnormal, muscle spasms, guarding, or weakness was noted.  Also, there was no evidence of intervertebral disc syndrome (IVDS) or incapacitating exacerbations due to his lumbar spine arthritis.  Additionally, there was no evidence in the Veteran's private treatment records to support a rating in excess of 10 percent.  

Therefore, a rating in excess of 10 percent is not warranted as of September 23, 2016.

When considering these ratings, the Board has considered the impact of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, while the Veteran complains of pain in his back, it does not appear that his pain results in additional functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  However, as discussed, the Board has taken into account the Veteran's reported complaints of pain and functional loss in granting the next higher rating for the Veteran's cervical spine disability.  

Next, when evaluating the extent of the Veteran's lumbar spine disability, the Board is required to consider whether a separate evaluation is warranted for any associated neurological abnormality including, but not limited to, bowel or bladder impairment, neurological impairment in the extremities or other such disorders, which are to be evaluated under the appropriate diagnostic code.  See 38 C.F.R. § 4.71(a).  In this regard, as discussed, the Board has granted service connection for lower extremity radiculopathy which is also part and parcel of an increased rating claim for a lumbar spine disability.  In order to warrant a compensable rating for radiculopathy under the Schedule of Ratings for Diseases of the Peripheral Nerves, there must be evidence of incomplete nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8510-8530.  In this case, a separate compensable rating for radiculopathy is not warranted for any period on appeal.  Specifically, the October 2009, May 2015, and September 2016 VA examiners did not find any evidence of nerve paralysis, incomplete or otherwise.  In fact, the Veteran's sensory, muscle strength, and reflex exams were all essentially normal.  Additionally, the Veteran does not have any other neurological impairment related to his lumbar spine disability.

Cardiac Disorder

In this case, the Veteran's cardiac disability diagnosed as hypertensive heart disease with hypertension is rated at 60 percent prior to February 25, 2013 under 38 C.F.R. § 4.104, DC 7011 (ventricular arrhythmias).  The Board notes that the Veteran's cardiac disability was previously rated under DC 7007 (hypertensive heart disease).  However, given that DC 7011 includes higher ratings for symptoms not contemplated under DC 7007, the assignment of a rating under DC 7011 is appropriate.  In order to warrant a rating in excess of 60 percent, the evidence must show:
* A myocardial infarction with either: (1) chronic congestive heart failure; (2) a workload capacity of 3 metabolic equivalents (METS) or less, with symptoms of dyspnea, fatigue, angina, dizziness, or syncope, or, (3) left ventricular dysfunction with an ejection fraction of less than 30 percent (100 percent);
* An indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia, or; for indefinite period from date of hospital admission for ventricular aneurysmectomy (100 percent); or,
* An automatic implantable Cardioverter-Defibrillator (AICD) in place (100 percent).  
38 C.F.R. § 4.104, DC 7011.  

Based on the evidence of record, a rating in excess of 60 percent is not warranted for the period on appeal.  Specifically, according to a VA examination in October 2009, the Veteran had a left ventricle ejection fraction rate of 45 percent.  Further, the Veteran's VA treatment records indicate that the Veteran had a left ventricle ejection fraction rate of 45 percent in April 2010.  The objective medical evidence does not reflect a METs score of less than 3, a hospitalization for sustained ventricular arrhythmia/ aneurysmectomy, or that the Veteran has an AICD during this period.  Therefore, a rating in excess of 60 percent is not warranted for the period on appeal.  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his service-connected disorders are worse than the ratings he currently receives, including that his back and heart disabilities cause impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including back pain and fatigue that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records Social Security records, and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board recognizes that the October 2009, May 2015, and September 2016 VA examiners did not measure the Veteran's lumbar spine range of motion in both active and passive motion, and while weight-bearing as discussed in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  However, the Board finds that the VA examinations are sufficient, especially in light of the fact that the Veteran's functional limitations were adequately addressed and the Veteran did not raise any argument regarding the impact of the deficiencies in testing as noted in Correia.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  

Finally, it is noted that this appeal was remanded by the Board in March 2015 in order to obtain outstanding records and a new VA examination.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Board has obtained all outstanding VA and private treatment records.  Moreover, the Veteran was provided with a VA examination in May 2015.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for lower extremity radiculopathy is granted, but with a noncompensable rating.

Service connection for a psychiatric disorder, to include PTSD and depressive disorder, is granted.

A rating in excess of 40 percent for a lumbar spine disorder, prior to September 23, 2016, is denied.

A rating in excess of 10 percent for a lumbar spine disorder, as of September 23, 2016, is denied.

A rating in excess of 60 percent for a cardiac disorder, prior to February 25, 2013, is denied.


REMAND

As for the Veteran's TDIU claim, the relevant facts have changed as the Board granted service connection for his lower extremity radiculopathy and psychiatric disorder.  Therefore, the issue of entitlement to TDIU should be reevaluated for consideration by the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records that are available from the VA Medical Center in Orlando, Florida, as well as from any VA facility from which the Veteran has received treatment since July 2017.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.  

3.  If the TDIU claim is not fully granted, a supplemental statement of the case should be issued, and the claims file should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


